Citation Nr: 0303265	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  98-06 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from July 1961 to July 1965, and from September 1965 
to August 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the RO.  

The appellant testified at a hearing at the RO before a 
Hearing Officer in July 1998.  

The Board remanded the case to the RO for additional 
development of the record in December 1999.  



FINDINGS OF FACT

1.  The veteran died in December 1996 as the result of adult 
respiratory distress syndrome due to, or as the consequence 
of bone marrow transplant due to, or as the consequence of 
acute myelogenous leukemia.  

2.  During his lifetime the veteran had not been granted 
service connection for any disability.  

3.  Neither asbestosis nor other lung disease as the residual 
of exposure to asbestos in service is shown to have caused or 
contributed materially in producing or accelerating the 
veteran's death.  



CONCLUSION OF LAW

A service-connected lung disability manifested by asbestosis 
or a history of exposure to asbestos did not cause or 
contribute substantially or materially in causing the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the appellant is not prejudiced by the Board's initial 
application of the regulations to her claim.  

In this case the appellant's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  

In the December 1999 remand, the Board instructed the RO to 
obtain records and an opinion from the veteran's treating 
physician, Dr. Kamar Godder, as to the nature and likely 
etiology of the veteran's respiratory diseases.  The RO made 
two inquiries of Dr. Godder.  The appellant was notified 
that, if the medical evidence had not been received within 60 
days, a decision on her claim would be made based on the 
evidence of record.  

In addition, medical records and an opinion were submitted by 
Dr. Kuang-Yueh Chiang, another physician at the same facility 
where Dr. Godder had been located and who had also attended 
to the veteran's care.  

Finally, a VA physician provided an opinion as to whether the 
veteran's history of exposure to asbestos in service also 
contributed to his death.  

Accordingly, there does not appear to be any relevant 
evidence that has not been associated with the claims folder.  
The record contains sufficient information to decide the 
claim.  

Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

A.  Factual Background 

The veteran's DD Form 214 shows that his specialty 
occupations aboard Naval ships were those of engine 
mechanics, operation, and maintenance.  

A careful review of service medical records shows that the 
veteran complained of having pain in his chest of one week's 
duration in February 1969.  His lungs were clear at that 
time.  

The record reflects that the veteran continued to work in 
shipyards following service.  

The VA clinical records dated in October 1991 reflect 
significant abnormalities with pulmonary function and 
respiratory evaluation.  Chest x-ray studies revealed 
bilateral pleural thickening.  The veteran was medically 
cleared to wear a respirator.  

A report of VA examination dated in March 1992 reflects a 
diagnosis of asbestos exposure, but no evidence of true 
asbestosis.  

In an April 1992 rating decision, the RO denied the veteran's 
claim of service connection for asbestosis.  

A report of VA examination dated in July 1992 found no 
evidence of interstitial lung disease, benign asbestos 
pleural effusion or mesothelioma.  The assessment was that of 
history of asbestos exposure with previous chest x-ray 
studies demonstrating pleural plaque and pleural 
calcification.  

The veteran died in December 1996.  His original death 
certificate showed that the immediate cause of death was that 
of interstitial pneumonitis due to, or as the consequence of 
bone marrow transplant due to, or as the consequence of acute 
myelogenous leukemia.  

The records reflect that the onset of interstitial 
pneumonitis was approximately two weeks prior to the 
veteran's death.  He died in a hospital.  An autopsy was 
performed.  At the time of his death, service connection was 
not in effect for any disability.  

A report of postmortem examination of the veteran's lungs 
conducted in December 1996 concludes that the cause of death 
was respiratory insufficiency associated with refractory 
adult respiratory distress syndrome.  

The testimony of the appellant at a hearing at the RO in July 
1998 and her statements of record are to the effect that the 
veteran's exposure to asbestos for several years in service 
had adversely affected his lungs and contributed 
significantly to his death.  

A supplemental certificate of death form, issued in August 
1998, reflects autopsy findings and additional information.  
The "corrected" immediate cause of death was shown as that 
of adult respiratory distress syndrome due to, or as the 
consequence of bone marrow transplant due to, or as the 
consequence of acute myelogenous leukemia due to, or as the 
consequence of asbestosis by history.  

The medical records received by VA in August 2000 indicate 
that a scan of the veteran's chest taken in December 1996 
revealed diffuse bilateral pulmonary infiltrates becoming 
evident.  There was no evidence of underlying pulmonary 
vascular congestion or pleural effusions.  

Also received by VA in August 2000 was a letter written by 
Dr. Kamar Godder, one of the veteran's treating physicians, 
dated in November 1996.  Dr. Godder indicated that there was 
evidence of resolving pneumonia that needed to be followed 
before the veteran was taken to transplant.  While a chest x-
ray study and CAT scan showed resolution of the pneumonia, 
there were other findings that might have represented a 
fungal infection.  

Dr. Godder also noted that a study done in a different 
technique revealed only small lesions most likely related to 
a history of asbestosis.  

A December 1996 "Hospital Death Summary" report was 
received by VA in August 2000.  Of note, during the first 
week post transplant, chest x-ray studies revealed vascular 
congestion versus pulmonary infiltrates despite aggressive 
diuresis.  During the third week post transplant, the veteran 
developed respiratory distress.  Adult respiratory distress 
syndrome of unknown etiology was listed as one of the primary 
and secondary diagnoses at the time of death.  

In March 2001, VA received a medical form from Dr. Kuang-
Yueh Chiang, one of the veteran's attending physicians, dated 
in February 1997.  Under "history of injury or employment 
related disease," the physician noted exposure to asbestos 
during his working at naval shipyard and exposure to ionizing 
radiation.  The diagnosis shown was that of acute myeloid 
leukemia.  The treatment provided was described as allogeneic 
bone marrow transplantation.  The direct cause of death was 
noted as adult respiratory distress syndrome.  

Dr. Kuang-Yueh Chiang indicated that the veteran's death was 
not due to the noted "history of injury or employment 
related disease," but rather was associated with his primary 
diagnosis of acute myeloid leukemia.  

In August 2002, a VA physician reviewed the veteran's claims 
folder.  The VA physician noted that the original death 
certificate was modified to include another cause of death 
due to that of asbestosis by history.  The VA physician also 
noted that the autopsy report made no specific mention of 
pleural plaques or any asbestosis and that the pulmonary 
function studies conducted pre-bone marrow transplant did not 
indicate any significant interstitial disease.  

The VA physician found that the veteran's demise was due to 
adult respiratory distress syndrome secondary to bone marrow 
transplant that was secondary to leukemia. .  The physician 
concluded that it was unlikely that the pleural plaques had a 
significant contributing role in the veteran's death.  The VA 
physician noted that the veteran was particularly symptomatic 
from pleural plaques and that there was no evidence that he 
had asbestosis, mesothelioma or lung cancer.  

The VA physician commented that as there was no evidence of 
significant pulmonary compromise before the transplant, one 
certainly would not expect the pleural plaques and the 
history of asbestos exposure to blossom into compromising 
pulmonary disease within two or three weeks of the 
transplant.  


B.  Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually share in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

As noted hereinabove, the death certificate was amended to 
reflect that the veteran's death in December 1996 was due to 
adult respiratory distress syndrome due to, or as the 
consequence of bone marrow transplant due to, or as the 
consequence of acute myelogenous leukemia due to, or as the 
consequence of asbestosis by history.  

While the medical evidence is consistent with exposure to 
asbestos both in and after service, a reviewing VA physician 
and the veteran's attending physician concluded that the 
veteran's terminal respiratory insufficiency was a direct 
result of his primary disease of acute myelogenous leukemia.  
The autopsy performed of the veteran's lungs neither 
suggested asbestosis nor pleural calcification as being 
etiologically related to or significantly contributing to the 
cause of the veteran's death.  

Thus, the medical evidence supports the conclusion that the 
veteran did not have significant findings of asbestosis and 
that he died of respiratory insufficiency due to acute 
myelogenous leukemia and its treatment.  Consequently, the 
Board can find no causal connection between any exposure to 
asbestos and the cause of the veteran's death.  

In addition, there is no competent evidence linking his 
history of exposure to asbestos or any asbestosis either to 
the respiratory insufficiency or acute myelogenous leukemia 
that caused his death.  

The Board recognizes the appellant's testimony that the 
veteran's exposure to asbestos in service adversely affected 
his lungs over the years, leading to respiratory 
insufficiency at the time of death.  While she is competent 
to testify as to her observations, she is not a medical 
professional, and is not qualified to express an opinion as 
to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A VA physician had the opportunity to take into account the 
appellant's observations, but concluded that the demonstrated 
pleural plaque and pleural calcification in the veteran's 
lungs, associated with a history of exposure to asbestos, had 
not resulted in compromising pulmonary disease or contributed 
significantly to his death.  

Having considered all the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

